Exhibit 10.48


EXECUTION VERSION
SHARE ISSUANCE AGREEMENT
THIS SHARE ISSUANCE AGREEMENT (this “Agreement”), is made as of November 15,
2019, by and between Novo Nordisk A/S, a public limited liability company (the
“Share Acquiror”), and Dicerna Pharmaceuticals, Inc., a Delaware corporation
(the “Company”).
WHEREAS, concurrently with the entering into of this Agreement, the Company and
the Share Acquiror are entering into that certain Collaboration and License
Agreement (the “License Agreement”);
WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Share Acquiror, and the
Share Acquiror desires to acquire from the Company, at the Closing (as defined
below) 2,279,982 shares (the “Shares”) of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), for an aggregate purchase price of
$50,000,005.26 (the “Purchase Price”);
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties, promises and obligations in the License Agreement
and the following mutual representations, warranties, promises and obligations,
and for other good and valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the Share Acquiror and the Company agree as
follows:
1. Definitions.


1.1 Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:
“2014 ESPP” means the 2014 Employee Stock Purchase Plan of the Company, as
approved by the stockholders of the Company on January 28, 2014.
“2014 Performance Incentive Plan” means the 2014 Performance Incentive Plan of
the Company, as adopted by the Board on January 14, 2014, as amended to date.
“2016 Inducement Plan” means the 2016 Inducement Plan of the Company, as adopted
by the Board on March 4, 2016, as amended to date.
“Affiliate” means, with respect to a specified Person, any other Person that
controls, is controlled by or is under common control with the applicable
Person. As used herein, “controls”, “control” and “controlled” means the
possession, direct or indirect, of the power to direct the management and
policies of a Person, whether through the ownership of voting interests of such
Person, through Contract or otherwise; provided, that the Company and its
Subsidiaries shall not be deemed Affiliates of the Share Acquiror or its
Subsidiaries. Novo Holdings A/S, the Novo Nordisk Foundation, and Novozymes A/S
and their respective Excluded Affiliates (other than Novo and its subsidiaries)
are not considered Affiliates of Novo.





--------------------------------------------------------------------------------





“Agreement” means as set forth in the Preamble, including all exhibits,
schedules and appendices attached hereto.
“Antitrust Law” means any federal, state or foreign law, regulation or decree,
including the HSR Act, designed to prohibit, restrict or regulate actions for
the purpose or effect of monopolization or restraint of trade.
“Beneficially Own”, “Beneficially Owned”, “Beneficial Ownership” or “Beneficial
Owner” and words of similar import have the meaning assigned to such terms
pursuant to Rule 13d-3 under the Exchange Act.
“Business Day” means a day on which commercial banking institutions are open for
business in each of Boston, Massachusetts, New York, New York and Copenhagen,
Denmark .
“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock.
“Contract” means, with respect to any Person, any written or oral contracts,
agreements, deeds, mortgages, indentures, bonds, loans, leases, subleases,
licenses, sublicense, statements of work, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings to which such Person
is a party or by which any of its properties or assets are subject.
“Disposition” or “Dispose of” means (a) pledge, sale, contract to sell, sale of
any option or Contract to purchase, purchase of any option or Contract to sell,
grant of any option, right or warrant for the sale of, or other disposition of
or transfer of any shares of Common Stock, or any Common Stock Equivalents,
including, without limitation, any “short sale” or similar arrangement, or (b)
swap, hedge, derivative instrument or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of shares of Common Stock, whether any such swap or
transaction is to be settled by delivery of securities, in cash or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Affiliates” means with respect to Novo Holdings A/S, the Novo Nordisk
Foundation, and Novozymes A/S and any person, corporation, company, partnership,
joint venture or other entity, which Controls, is Controlled by, or is under
common Control with such entities.
“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.





--------------------------------------------------------------------------------





“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Law” or “Laws” means all laws, statutes, rules, regulations, orders, judgments,
injunctions and/or ordinances of any Governmental Authority.
“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, financial condition, assets, liabilities or results of operations
of the Company and its Subsidiaries, taken as a whole; provided, however, that
in no event shall any of the following occurring after the date hereof, alone or
in combination, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred: (a) changes in the Company’s
industry generally or in conditions in the United States or global economy or
capital or financial markets generally, including changes in interest or
exchange rates, (b) any Effect caused by the announcement or pendency of the
Transactions, or the identity of the Share Acquiror or any of its Affiliates as
the purchaser in connection with the transactions contemplated by this Agreement
or as a participant in the License Agreement, (c) the performance of this
Agreement, the License Agreement and the transactions contemplated hereby and
thereby, including compliance with the covenants set forth herein and therein,
or any action taken or omitted to be taken by the Company at the request or with
the prior consent of the Share Acquiror, (d) changes in general legal,
regulatory, political, economic or business conditions occurring after the date
hereof that, in each case, generally affect the biotechnology or
biopharmaceutical industries, (e) acts of war, sabotage or terrorism occurring
after the date hereof, or any escalation or worsening of any such acts of war,
sabotage or terrorism, or (f) earthquakes, hurricanes, floods or other natural
disasters occurring after the date hereof; provided, however, that with respect
to clauses (a), (d), (e) and (f), such effects, alone or in combination, may be
deemed to constitute, or be taken into account in determining whether a Material
Adverse Effect has occurred, but only to the extent such effects
disproportionately affect the Company and its Subsidiaries compared to other
participants in the biotechnology or biopharmaceutical industries.
“Material Contract” means all Contracts that are required to be filed as
exhibits by the Company with the SEC pursuant to Items 601(b)(4) and 601(b)(10)
of Regulation S-K promulgated by the SEC.
“Nasdaq” means the Nasdaq Capital Market, the Nasdaq Global Market, or the
Nasdaq Global Select Market.
“Organizational Documents” means (a) the Amended and Restated Certificate of
Incorporation of the Company, as amended and restated from time to time and as
in effect as of the date of this Agreement, and (b) the Amended and Restated
Bylaws of the Company as in effect as of the date of this Agreement.
“Permitted Transferee” means an Affiliate of the Share Acquiror; provided,
however, that no such Person shall be deemed a Permitted Transferee for any
purpose under this Agreement unless: (a) the





--------------------------------------------------------------------------------





Permitted Transferee, prior to or simultaneously with any Disposition, shall
have agreed in writing to be subject to and bound by all restrictions and
obligations set forth in this Agreement as though it were the Share Acquiror
hereunder, and (b) the Share Acquiror acknowledges that it continues to be bound
by all restrictions and obligations set forth in this Agreement.
“Person” means any individual, partnership, limited liability company, firm,
corporation, trust, unincorporated organization, government or any department or
agency thereof or other entity.
“Prospectus” means the prospectus (including any preliminary, final or summary
prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus
“Register,” “Registered” and “Registration” means a registration effected by
preparing and filing (a) a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) a Prospectus and/or Prospectus supplement in respect of an appropriate
effective Registration Statement.
“Registrable Securities” means the Shares; provided, that any Shares will cease
to be Registrable Securities when such Shares (A) have been sold or otherwise
Disposed of pursuant to an effective Registration Statement or (B) may be sold
under Rule 144 without regard to volume restrictions.
“Registration Statement” means a registration statement of the Company that
covers the resale of any Registrable Securities pursuant to the provisions of
Appendix 1 filed with, or to be filed with, the SEC under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
financial information and all other material incorporated by reference or deemed
to be incorporated by reference in such registration statement.
“Rule 144” means Rule 144 under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended.
“Shelf Registration Statement” means a “shelf” registration statement of the
Company that covers all Registrable Securities on Form S-3 and under Rule 415
under the Securities Act or, if the Company is not then eligible to file on Form
S-3, on another eligible form under the Securities Act, or any successor rule
that may be adopted by the SEC, including without limitation any such
registration statement filed pursuant to Appendix 1 and all amendments and
supplements to such “shelf” registration statement, including, post-effective
amendments, in each case, including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein.





--------------------------------------------------------------------------------





“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity (a)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled directly or indirectly by the Company or (b) with respect to which
the Company possesses, directly or indirectly, the power to direct or cause the
direction of the affairs or management of such Person.
“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Authority, together with all interest, penalties and
additions to tax imposed with respect thereto.
“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Authority with
respect to Taxes.
“Third Party” means any Person other than the Share Acquiror, the Company, or
any Affiliate of the Share Acquiror or the Company.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange or the NYSE MKT.
“Transactions” means the issuance of the Shares by the Company, and the
acquisition of the Shares by the Share Acquiror, in accordance with the terms
hereof, and any other transactions contemplated by this Agreement.
“Transaction Agreements” means this Agreement and the License Agreement.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, and any
successor transfer agent of the Company.
“Underwriter” means, with respect any Underwritten Offering, a securities dealer
who purchases any Registrable Securities as a principal in connection with a
distribution of such Registrable Securities.
“Underwritten Offering” means a public offering of securities Registered under
the Securities Act in which an Underwriter participates in the distribution of
such securities, including on a firm commitment basis for reoffer and resale to
the public, including any such offering that is a “bought deal” or a block
trade.
1.2 Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:





--------------------------------------------------------------------------------





 
 
 
Defined Term
Section
Board
Section 4.4(c)
Code
Section 4.16(b)
Closing
Section 3.1
Closing Date
Section 3.1
Common Stock
Recitals
Company
Preamble
Company SEC Reports
Section 4.9(a)
Enforceability Exceptions
Section 4.4(b)
FCPA
Section 4.20
FDA
Section 4.24
Financial Statements
Section 4.9(b)
GAAP
Section 4.9(b)
License Agreement
Recitals
Lockup Period
Section 6.3
Lockup Shares
Section 6.3
Money Laundering Laws
Section 4.21
OFAC
Section 4.22
Preferred Stock
Section 4.2(a)
Purchase Price
Recitals
Regulatory Authorities
Section 4.23
Regulatory Permits
Section 4.24
Required Approvals
Section 4.6
SEC
Section 4.6
Share Acquiror
Preamble
Shares
Recitals
Studies
Section 4.23
Third Party Tender/Exchange Offer
Section 6.3

2. Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing, the Company shall issue and sell to the Share
Acquiror and the Share Acquiror shall acquire from the Company the Shares for
the Purchase Price, which shall be paid in cash; provided, however, that in the
event of any stock dividend, stock split, combination of shares or
recapitalization with respect to Common Stock after the date of this Agreement
and on or prior to the Closing Date, the number of Shares shall be adjusted
proportionately.


3. Closing Date; Deliveries.


3.1 Closing Date. The closing of the acquisition and issuance of the Shares
hereunder (the “Closing”) shall be held by electronic exchange of signature
pages and Shares at 10:00 am (New York City time), on such date as is agreed to
by the Company and the Share Acquiror, which date shall be no later





--------------------------------------------------------------------------------





than the fifth (5th) Business Day after the satisfaction or waiver of the
conditions to the Closing set forth in Sections 7 and 8 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions at the Closing), or at such
other time and date as the parties may mutually agree in writing. The date the
Closing occurs is hereinafter referred to as the “Closing Date.”
3.2 Deliveries. (a) At the Closing, the Company shall deliver or cause to be
delivered to the Share Acquiror (i) the Shares in book-entry form; (ii) evidence
reasonably satisfactory to the Share Acquiror that the Shares have been issued
to the Share Acquiror pursuant to a private placement exempt from registration
under the Securities Act; (iii) a certificate, executed by the Chief Executive
Officer or Chief Financial Officer of the Company, dated as of the Closing Date,
to the effect that the Conditions specified in Section 8.1 and Section 8.2 have
been satisfied; and (iv) a copy of the irrevocable instructions to the Transfer
Agent instructing the Transfer Agent to deliver, on an expedited basis, the
Shares to the Share Acquiror, via a book entry position in an account registered
in the name of the Purchaser at the Transfer Agent and evidence of Share
Acquiror’s ownership of the Shares from the Transfer Agent in the form of Direct
Registration Book Entry Advice; and (b) at least three (3) Business Days prior
to the Closing Date, the Share Acquiror shall deliver to the Company the
Purchase Price by wire transfer of immediately available funds to an account
designated by the Company in writing to the Share Acquiror. The Company shall
utilize an escrow agent reasonably acceptable to the Share Acquiror (it being
understood that the Company’s U.S. counsel Goodwin Procter LLP shall be
reasonably acceptable for such purpose) to receive the Purchase Price as
contemplated herein. The Company shall cause such escrow agent to follow the
written instructions, including through means of electronic mail, of the Share
Acquiror (or any one of its authorized representatives or that of its counsel)
with respect to the release of the Purchase Price at the Closing. The Company
and the Share Acquiror agree that no interest shall accrue on the Purchase Price
deposited into the Company’s account as contemplated by this Section 3.2.


4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Share Acquiror as of the date hereof and as of the Closing
Date as follows:


4.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Company has
all requisite corporate power and authority to enter into this Agreement, to
issue the Shares and to perform its obligations under and to carry out the
Transactions contemplated by this Agreement. The Company is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except whether the
failure to so qualify or be in good standing would not, individually or in the
aggregate, constitute a Material Adverse Effect. The Company is not in violation
of, in conflict with, or in default under its Organizational Documents in any
material respect. True and correct copies of the Organizational Documents, as in
effect on the date of this Agreement, are each filed or incorporated by
reference as exhibits to the Company SEC Reports.





--------------------------------------------------------------------------------





4.2 Capitalization.
(a) As of September 30, 2019, the authorized capital stock of the Company
consists of (i) 150,000,000 shares of Common Stock and (ii) 5,000,000 shares of
preferred stock, par value $0.0001 per share (“Preferred Stock”). As of
September 30, 2019, (A) 68,360,051 shares of Common Stock are issued and
outstanding; (B) no shares of Common Stock are held in the treasury of the
Company; (C) no shares of Preferred Stock are issued or outstanding; (D) an
aggregate of 4,522,599 shares of Common Stock are reserved for future issuance
under the Company’s 2014 Performance Incentive Plan, 2014 ESPP and 2016
Inducement Plan; (E) 12,801,016 shares of Common Stock are subject to
outstanding options to acquire shares of Common Stock; (F) no shares of unvested
restricted Common Stock are outstanding; and (G) 2,198 shares of Common Stock
underlie outstanding warrants to purchase shares of Common Stock. Except as set
forth in a written notice provided by the Company to the Share Acquiror prior to
the execution of this Agreement and referencing this Section 4.2, as of the date
of this Agreement, the Company has no other shares of capital stock or
securities convertible into capital stock of the Company, authorized, issued or
outstanding.
(b) All of the issued and outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable and have been
issued in compliance with all federal and state securities Laws.
(c) Except as set forth in the Company SEC Reports and pursuant to this
Agreement, no Person is entitled to preemptive rights with respect to any
securities of the Company.
(d) The Company has no obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any of its equity securities or any interests therein or to
pay any dividend or make any distribution in respect thereof.
(e) Except as set forth in the Company SEC Reports and as may be provided in
this Agreement, there are no voting agreements, buy-sell agreements or right of
first purchase agreements among the Company and any of the stockholders of the
Company relating to the securities of the Company held by them.
(f) The issuance and sale of the Shares hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Share Acquiror).
(g) The Company does not have outstanding any stockholder rights plans or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.
4.3 Subsidiaries. A complete list of each direct and indirect Subsidiary of the
Company, including its name and jurisdiction of incorporation or formation, is
attached hereto as Exhibit A. Each Subsidiary has been duly incorporated or
organized, as the case may be, and is validly existing as a





--------------------------------------------------------------------------------





corporation, partnership or limited liability company, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or organization
and has the power and authority (corporate or other) to own, lease and operate
its properties and to conduct its business as presently conducted. Each
Subsidiary is duly qualified as a foreign corporation, partnership or limited
liability company, as applicable, to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or be in good standing would not, individually or in
the aggregate, constitute a Material Adverse Effect. All of the issued and
outstanding capital stock or other equity or ownership interests of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any encumbrances or preemptive and similar rights to subscribe
for or purchase securities.
4.4 Authorization.
(a) All requisite corporate action on the part of the Company required by
applicable Law for the authorization, execution and delivery by the Company of
this Agreement and the performance of all obligations of the Company hereunder
and thereunder, including the authorization, issuance and delivery of the
Shares, has been taken.
(b) This Agreement has been duly executed and delivered by the Company, and upon
the due execution and delivery of this Agreement by the Share Acquiror, it will
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as limited by: (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other Laws of general application relating to or affecting
enforcement of creditors’ rights generally; and (ii) as limited by Laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies (the exceptions set forth in (i) and (ii), the
“Enforceability Exceptions”).
(c) On or prior to the date hereof, the Board of Directors of the Company (the
“Board”) has duly adopted resolutions, among other things, authorizing and
approving each of the Transaction Agreements and the Transactions.
4.5 No Conflicts. Except as set forth in a written notice provided by the
Company to the Share Acquiror prior to the execution of this Agreement and
referencing this Section 4.5, the execution, delivery and performance of this
Agreement, and compliance with the provisions hereof, and the issuance of the
Shares by the Company do not and shall not: (a) subject to receipt of the
Required Approvals, violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority to
which the Company is subject, (b) result in any encumbrance upon any of the
Shares, other than restrictions on resale pursuant to securities laws or as set
forth in this Agreement, (c) result in a default, modification, acceleration of
payment or termination under, give any Person a right of termination or
cancellation under, result in the loss of a benefit or imposition of any
obligation under, any Material Contract, or (d) violate or conflict with any of
the provisions of the Organizational Documents,





--------------------------------------------------------------------------------





except, in the case of subsections (a) and (c) as would not, individually or in
the aggregate, constitute a Material Adverse Effect.
4.6 No Approval. No consent, approval, authorization or other order of, or
filing with, or notice to, any Governmental Authority is required to be obtained
or made by the Company or any of its Subsidiaries in connection with the
authorization, execution and delivery by the Company of this Agreement or with
the authorization, issuance and sale by the Company of the Shares, or the
consummation of the Transactions, except (a) such filings as may be required to
be made with the Securities and Exchange Commission (the “SEC”) and with any
state blue sky or securities regulatory authority, which filings shall be made
in a timely manner in accordance with all applicable Laws; (b) as required
pursuant to the HSR Act; and (c) those that have been made or obtained prior to
the date of this Agreement (the items referred to in clauses (a) and (c), the
“Required Approvals”).
4.7 Valid Issuance of Shares. When issued, sold and delivered at the Closing in
accordance with the terms hereof, the Shares will be duly authorized, validly
issued, fully paid and nonassessable, free from any liens, encumbrances or
restrictions on transfer, including preemptive rights, rights of first refusal,
purchase option, call option, subscription right or other similar rights, other
than as arising pursuant to this Agreement, as a result of any action by the
Share Acquiror or under federal or state securities Laws. Assuming the accuracy
of the representations and warranties of the Share Acquiror in this Agreement
and subject to the Required Approvals, the Shares will be issued in compliance
with all applicable federal and state securities Laws. No stop order or
suspension of trading of Common Stock has been imposed by Nasdaq or the SEC and
remains in effect.
4.8 Nasdaq Listing. The Common Stock is listed on Nasdaq and registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action (a)
designed to terminate or reasonably likely to cause the termination of the
registration of the Common Stock under the Exchange Act and the Company has not
received any written notification that the SEC is contemplating terminating such
registration or (b) designed to delist or reasonably likely to cause the
delisting of the Common Stock from Nasdaq. There are no proceedings pending or,
to the knowledge of the Company, threatened to revoke or suspend the Company’s
listing on Nasdaq or the listing of the Shares. The Company is in compliance in
all material respects with the requirements of Nasdaq for continued listing of
Common Stock thereon.
4.9 Company SEC Reports.
(a) The Company has timely filed or furnished, as applicable, all reports,
schedules, forms, statements and other documents required to be filed or
furnished by it with the SEC since January 1, 2019, pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
of this Agreement and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits) incorporated by reference
therein, collectively, the “Company SEC Reports”), each of which complied at the
time of filing in all material respects with all applicable requirements of the
Securities Act and the Exchange Act, as applicable, in each case as in effect on
the





--------------------------------------------------------------------------------





dates such forms reports and documents were filed. As of its respective date,
and if amended, as of the date of the last such amendment, no Company SEC
Report, since January 1, 2019, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. All Material Contracts
to which the Company or any Subsidiary is a party, or to which the property or
assets of the Company or any Subsidiary are subject, that are required to be
included as part of or specifically identified in the Company SEC Reports, are
so included or specifically identified. True and complete copies of the Company
SEC Reports are available for public access via the SEC’s EDGAR system.
(b) As of their respective dates, the consolidated financial statements included
or incorporated in the Company SEC Reports (the “Financial Statements”), and the
related notes, complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), consistently applied, during the periods involved
(except (i) as may be otherwise indicated in the Financial Statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements or
may conform to the SEC’s rules and instructions for Quarterly Reports on Form
10-Q) and fairly present in all material respects the consolidated financial
position and the results of the operations of the Company and its Subsidiaries,
retained earnings (loss), and cash flows, as the case may be, for the periods
then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments).
(c) The Company has established and maintains disclosure controls and procedures
(as defined in Rules 13a-15 and 15d-15 under the Exchange Act) that (i) are
designed to ensure that material information relating to the Company, including
each consolidated Subsidiary, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated by management of the
Company for effectiveness as of the end of the Company’s most recent fiscal
quarter; and (iii) are effective in all material respects to perform the
functions for which they were established. Since the end of the Company’s most
recent audited fiscal year, there have been no significant deficiencies or
material weaknesses in the Company’s internal control over financial reporting
(whether or not remediated) and no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
4.10 No Undisclosed Material Liabilities. The Company does not have any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required to be reflected or reserved against on a consolidated
balance sheet of the Company prepared in accordance with GAAP or the notes
thereto, except for liabilities or obligations (a) reflected or reserved against
on the most recent





--------------------------------------------------------------------------------





consolidated balance sheet of the Company included in the Company SEC Reports or
the notes thereto, or (b) incurred since the date of such balance sheet in the
ordinary course of business.
4.11 Material Contracts. Except as set forth in a written notice provided by the
Company to the Share Acquiror prior to the execution of this Agreement and
referencing this Section 4.11, each Material Contract of the Company is in the
Company SEC Reports. Each Material Contract is the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, and, to the knowledge of the Company, are valid and
binding obligations of the other party thereto, enforceable against each other
party thereto in accordance with its terms, except as limited by the
Enforceability Exceptions. There has not occurred any breach, violation or
default or any event that, with the lapse of time, the giving of notice or the
election of any Person, or any combination thereof, would constitute a breach,
violation or default by the Company under any such Material Contract or, to the
knowledge of the Company, by any other Person to any such Material Contract. The
Company has not been notified that any Third Party to any Material Contract
intends to cancel, terminate, not renew or exercise an option under any Material
Contract, whether in connection with the Transactions or otherwise.
4.12 Voting Rights. Other than as provided by this Agreement or any Contract or
other document listed as an exhibit to a Company SEC Report, there are no
provisions in the Organizational Documents or any Contract to which the Company
or any Subsidiary is a party that (a) would reasonably be expected to affect or
restrict the voting rights of the Share Acquiror with respect to the Shares in
its capacity as a stockholder of the Company, (b) would reasonably be expected
to adversely affect the Company’s or the Share Acquiror’s right or ability to
consummate the Transactions or comply with the terms of this Agreement, (c)
require the vote of more than a majority of the Company’s issued and outstanding
Common Stock to take or prevent any corporate action, other than those matters
requiring a different vote under Delaware law or (d) entitle any party to
nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other Person as a director of the
Company.
4.13 No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Shares nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
Shares to be integrated with any prior offering of securities of the Company for
purposes of the Securities Act or any applicable shareholder approval provisions
of any Trading Market on which any of the securities of the Company are listed
or designated, nor will the Company take any action or steps that would cause
the offering or issuance of the Shares to be integrated with other offerings.
4.14 Offering; Exemption. Assuming the accuracy of the Share Acquiror’s
representations and warranties set forth in Section 5, no registration under the
Securities Act or any applicable state securities





--------------------------------------------------------------------------------





law is required for the offer and sale of the Shares by the Company to the Share
Acquiror as contemplated hereby.
4.15 Legal Proceedings and Liabilities. Neither the Company nor any of its
Subsidiaries is a party to any, and there are no pending, or to the knowledge of
the Company, threatened, material legal, administrative, arbitral or other
proceedings, claims, actions or governmental investigations of any nature
against the Company or any of its Subsidiaries. Neither the Company nor any of
its Subsidiaries is subject to any order, judgment or decree of a Governmental
Authority. To the knowledge of the Company, there is no material investigation
pending or threatened by any Governmental Authority with respect to the Company
or any of its Subsidiaries.
4.16 Taxes and Tax Returns.
(a) The Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns with respect to income taxes
and all other material Tax Returns required to be filed by it, and all such Tax
Returns were correct and complete in all material respects, and the Company and
each of its Subsidiaries has paid (or has had paid on its behalf) to the
appropriate Governmental Authority all material Taxes that are required to be
paid by it, except, in each case, with respect to matters contested in good
faith and for which adequate reserves have been established in accordance with
GAAP. There are no disputes pending, or claims asserted in writing, in respect
of Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.
(b) The Company has not been a United States real property holding company
within the meaning of Section 897(c)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) during the period specified in Section 897(c)(1)(A)(ii) of
the Code.
4.17 Intellectual Property Matters. Except as otherwise disclosed in the Company
SEC Reports, the Company and its subsidiaries own, or have obtained valid and
enforceable licenses for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, trade secrets and other
intellectual property described in the Company SEC Reports as being owned or
licensed by them or which are necessary for the conduct of their respective
businesses as currently conducted or as currently proposed to be conducted
(collectively, “Intellectual Property”). Except as otherwise disclosed in the
Company SEC Reports, to the Company’s knowledge: (i) there are no third parties
who have rights to any Intellectual Property, except for customary reversionary
rights of third-party licensors with respect to Intellectual Property that is
disclosed in the Company SEC Reports as exclusively licensed to the Company or
one or more of its subsidiaries; and (ii) there is no infringement by third
parties of any Intellectual Property. Except as otherwise disclosed in the
Company SEC Reports, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others: (A) challenging the
Company’s rights in or to any Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such action, suit,
proceeding or claim; (B) challenging the validity,





--------------------------------------------------------------------------------





enforceability or scope of any Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such action, suit,
proceeding or claim; or (C) asserting that the Company or any of its
subsidiaries infringes or otherwise violates, or would, upon the
commercialization of any product or service described in the Company SEC Reports
as under development, infringe or violate, any patent, trademark, trade name,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim.
4.18 Absence of Changes. Since December 31, 2018, except as set forth in
subsequent Company SEC Reports, there has not been:
(a) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of its capital stock;
(b) any material Tax election made or changed, any audit settled or any amended
Tax Returns filed;
(c) any damage, destruction or loss (whether or not covered by insurance) that
has had or would reasonably be expected to have a Material Adverse Effect;
(d) any sale, assignment or transfer, or any Contract to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company or any Subsidiary to any Person, including, without limitation, the
Share Acquiror and its Affiliates, in each case, other than in the ordinary
course of business;
(e) any material obligation or liability incurred, or any material loans or
advances made, by the Company or any Subsidiary to any of its or their
Affiliates, other than expenses allowable in the ordinary course of business of
the Company;
(f) any purchase or acquisition of, or Contract, plan or arrangement to purchase
or acquire, any material property, rights or assets other than in the ordinary
course of business of the Company;
(g) any material waiver of any material rights or claims of the Company or any
Subsidiary;
(h) any material lien upon, or adversely affecting, any material property or
other material assets of the Company or any Subsidiary;
(i) any Contract or commitment by the Company or any Subsidiary to do any of the
foregoing; or





--------------------------------------------------------------------------------





(j) any other change, development, occurrence or event that has had or would
reasonably be expected to have a Material Adverse Effect.
4.19 Compliance with Laws. Since January 1, 2019, except as set forth in
subsequent Company SEC Reports, (a) the Company and its Subsidiaries have
complied in all material respects with all applicable Laws and (b) to the
knowledge of the Company, neither the Company nor any of its Subsidiaries has
been investigated with respect to, or has been threatened in writing to be
charged with, or given notice of any violation in any material respect of, any
applicable Law.
4.20 Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds; (c)
violated or is in violation of any provision of the FCPA or, to the knowledge of
the Company, any applicable non-U.S. anti-bribery statute or regulation; or (d)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any domestic government official, such foreign official or
employee. The Company and its Subsidiaries have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and that are reasonably expected to continue
to ensure, continued compliance therewith.
4.21 Money Laundering Laws. The operations of the Company and its Subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and to the knowledge of the
Company, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”).
4.22 OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or Person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds from the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary or any joint venture partner or
other Person, for the purpose of financing the activities of or business with
any Person, or in any country or territory, that currently is subject to any
U.S. sanctions administered by OFAC or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction
whether as Underwriter, advisor, investor or otherwise) of U.S. sanctions
administered by OFAC.





--------------------------------------------------------------------------------





4.23 Preclinical and Clinical Data and Regulatory Compliance. The preclinical
tests and clinical trials (collectively, “Studies”) that are described in, or
the results of which are referred to in, the Company SEC Reports were and, if
still pending, are being conducted in all material respects in accordance with
the protocols, procedures and controls designed and approved for such Studies.
Except as set forth in the Company SEC Reports, neither the Company nor any
Subsidiary has received any written notice of, or correspondence from, any
Regulatory Authority or institutional review board requiring the termination,
suspension or material modification of any Studies that are described or
referred to in the Company SEC Reports and the Company and each Subsidiary have
operated and currently are in compliance in all material respects with
applicable Laws, rules, regulations and policies of the federal, state, local or
foreign agencies or bodies engaged in the regulation of pharmaceuticals and
biological products such as those being developed by the Company (collectively,
“Regulatory Authorities”), including current Good Laboratory Practices and
current Good Clinical Practices.
4.24 Regulatory Permits. Except as set forth in the Company SEC Reports, (a) the
Company and each Subsidiary have such material permits, licenses, certificates,
approvals, clearances, authorizations or amendments thereto (the “Regulatory
Permits”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business of the Company as currently
conducted and as described in the Company SEC Reports, including, without
limitation, any Investigational New Drug Application as required by the United
States Food and Drug Administration (“FDA”) or authorizations issued by
Regulatory Authorities; (b) the Company and each Subsidiary are in compliance in
all material respects with the requirements of the Regulatory Permits, and all
of the Regulatory Permits are valid and in full force and effect, in each case
in all material respects; (c) the Company has not received any notice of
proceedings relating to the revocation, termination, modification or impairment
of any of the Regulatory Permits; (d) neither the Company nor any Subsidiary has
failed to file with the FDA or any other Regulatory Authority any material
required application, submission, report, document, notice, supplement or
amendment, and all such filings were in material compliance with applicable Laws
when filed and have been supplemented as necessary to remain in material
compliance with applicable Laws and no material deficiencies have been asserted
by the FDA or any other Regulatory Authority with respect to any such filings.
4.25 Related-Party Transactions. Except as set forth in the Company SEC Reports,
there are no business relationships or related-party transactions involving the
Company or any Subsidiary or any other Person of the type required to be
disclosed in the Company SEC Reports pursuant to Item 404 of Regulation S-K
promulgated by the SEC.
4.26 Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the Transactions.





--------------------------------------------------------------------------------





4.27 Not Investment Company. The Company is not, and immediately after the
consummation of the Transactions, will not be, an “investment company” as
defined in the Investment Company Act of 1940, as amended.
4.28 No Registration Rights. Except as set forth in the Company’s SEC Documents
or in a written notice provided by the Company to the Share Acquiror prior to
the execution of this Agreement and referencing this Section 4.28, (a) no Person
has the right to (i) prohibit the Company from filing a Registration Statement
or (ii) require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement, except in
the case of clause (ii) for rights which have been properly satisfied or waived;
and (b) the granting and performance of the registration rights under this
Agreement will not violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any Contract to which the Company
is a party.
4.29 Certain Employee Matters. No officer or employee of the Company, to the
knowledge of the Company, is, or is now expected to be, in material violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
Contract or any restrictive covenant, and the continued employment of each such
officer or employee does not subject the Company or any Subsidiary to any
material liability with respect to any of the foregoing matters, except as would
not reasonably be expected to result in a Material Adverse Effect.
5. Representations and Warranties of the Share Acquiror. The Share Acquiror
hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date as follows:


5.1 Organization. The Share Acquiror is a public limited liability company duly
organized, validly existing and in good standing under the laws of Denmark. The
Share Acquiror has all requisite power and authority to enter into this
Agreement, to purchase the Shares and to perform its obligations under and to
carry out the Transactions.
5.2 Authorization. All requisite corporate or other comparable action on the
part of the Share Acquiror, required by applicable Law for the authorization,
execution and delivery by the Share Acquiror of this Agreement and the
performance of all of its obligations hereunder, including the acquisition of
the Shares, has been taken. This Agreement has been duly executed and delivered
by the Share Acquiror, and upon the due execution and delivery thereof by the
Company, will constitute valid and legally binding obligations of the Share
Acquiror, enforceable against the Share Acquiror in accordance with its terms,
except as limited by the Enforceability Exceptions.
5.3 No Conflicts. The execution, delivery and performance of this Agreement and
compliance with the provisions thereof, by the Share Acquiror do not and shall
not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, or
(b) violate or conflict with any of the provisions of the Share Acquiror’s
organizational documents (including any articles or memoranda of organization or
association, charter, by-laws or similar





--------------------------------------------------------------------------------





documents), except as would not materially impair or affect in a material
adverse manner the ability of the Share Acquiror to consummate the Transactions
and perform its obligations under this Agreement.
5.4 No Approval. No consent, approval, authorization or other order of any
Governmental Authority is required to be obtained by the Share Acquiror in
connection with the authorization, execution and delivery of any of this
Agreement or with the subscription for and purchase of the Shares, except as
required pursuant to the HSR Act.
5.5 Acquisition Entirely for Own Account. The Shares shall be acquired for
investment for the Share Acquiror’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the Share
Acquiror has no present intention of selling, granting any participation or
otherwise distributing the Shares. The Share Acquiror does not have and will not
have as of the Closing any Contract, undertaking or arrangement with any Person
to sell, transfer or grant participation to a Person any of the Shares.
5.6 Investment Experience and Accredited Investor Status. The Share Acquiror is
an “accredited investor” (as defined in Regulation D under the Securities Act).
The Share Acquiror has conducted its own due diligence on the Company to its
satisfaction and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder. The Share Acquiror acknowledges and
understands that its investment in the Shares involves a significant degree of
risk. The Share Acquiror is able to bear the economic risk of holding the Shares
for an indefinite period. The Share Acquiror has, in connection with the Share
Acquiror’s decision to subscribe for the Shares, not relied upon any
representations, warranties or other information (whether oral or written) of or
related to the Company other than: (i) those representations and warranties of
the Company specifically set forth herein and (ii) the information contained in
the Company SEC Reports. The Share Acquiror understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Share Acquiror in connection with the purchase of the Shares constitutes legal,
tax or investment advice. The Share Acquiror has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.
5.7 Restricted Securities. The Share Acquiror understands that the Shares, when
issued, will be “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. The Share Acquiror represents that it is familiar with Rule 144.
5.8 Legends. In addition to any other legend required by Law, the book-entry or
certificated form of the Shares shall bear any legend required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form:





--------------------------------------------------------------------------------





THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
5.9 Acquiring Person. As of the date of this Agreement and immediately prior to
the Closing, neither the Share Acquiror nor any of its controlled Affiliates
(excluding directors and officers of the Share Acquiror who may hold securities
of the Company for their personal account) Beneficially Owns, or will
Beneficially Own any securities of the Company.
5.10 United States Person. If the Share Acquiror is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code), the Share
Acquiror hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Shares. The Share Acquiror’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the Share Acquiror’s
jurisdiction.


5.11 No General Solicitation. The Share Acquiror is not acquiring the Shares as
a result of (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or the Internet, in each case, relating to the Company, or
(ii) any seminar or meeting whose attendees, including the Share Acquiror, have
been invited by any general solicitation or general advertising related to the
Company.
5.12 Information. The Share Acquiror has had the opportunity to review the
Company SEC Reports. The Share Acquiror has been afforded the opportunity to ask
questions of the Company regarding the Company, including without limitation,
all aspects of the Company’s business, operations, financial condition,
prospects, intellectual property and pending disputes. The Share Acquiror
further acknowledges that it has had the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities. Neither such inquiries
nor any other investigation conducted by or on behalf of the Share Acquiror or
its representatives or counsel shall modify, amend or affect the Share
Acquiror’s right to rely on the truth, accuracy and completeness of the Company
SEC Reports and the Company’s representations and warranties contained in this
Agreement, it being agreed that the Company has made and does not make any
representations or warranties to the Share Acquiror except as expressly set
forth herein. The Share Acquiror understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation





--------------------------------------------------------------------------------





or endorsement of the Shares or the fairness or suitability of the investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.
5.13 No Short Sales. Between the time the Share Acquiror learned about the
Transactions and the public announcement of thereof, neither the Share Acquiror
nor any Affiliate of the Share Acquiror which (x) had knowledge of the
Transactions, (y) has or shares discretion relating to the Share Acquiror’s
investments or trading or information concerning the Share Acquiror’s
investments, including in respect of the Shares, and (z) is subject to the Share
Acquiror’s review or input concerning such Affiliate’s investments or trading,
has effected or agreed to effect any purchases or sales of the Company’s Common
Stock or engaged in any short sales or similar transactions with respect to the
Company’s Common Stock or any derivative thereof, nor has the Share Acquiror,
directly or indirectly, caused any Person to engage in any short sales or
similar transactions with respect to the Company’s Common Stock or any
derivative thereof, including, without limitation, and in each case, in any
transaction aimed, directly or indirectly, at affecting the price of the
Company’s Common Stock for purposes of the transactions contemplated by this
Agreement.
6. Covenants.


6.1 Reasonable Best Efforts. Subject to the terms and conditions set forth in
this Agreement, each party hereto shall use its reasonable best efforts to do or
cause to be done all things necessary or appropriate to satisfy the conditions
to the Closing and to consummate the Transactions as promptly as practicable.
Without limiting the generality of the foregoing, unless the License Agreement
is earlier terminated by either party in accordance with its terms, the Company
and the Share Acquiror shall use their respective reasonable best efforts to
cause the Closing to occur. Each of the Company and the Share Acquiror shall
not, and shall not permit any of their respective Affiliates to, take any action
that would, or that would reasonably be expected to, result in any of the
conditions set forth in Section 7 or Section 8 not being satisfied.
6.2 Notification under the HSR Act. The parties shall make, or cause to be made,
the filings required of them under the HSR Act in connection with the
Transactions and shall take related actions as provided in the License
Agreement.
6.3 Lock-Up. During the period commencing on the Closing Date and until the date
that is nine (9) months after the Closing Date (the “Lockup Period”), without
the prior approval of the Company, the Share Acquiror shall not Dispose of (x)
any of the Shares, together with any shares of Common Stock issued in respect
thereof as a result of any stock split, stock dividend, share exchange, merger,
consolidation or similar recapitalization, and (y) any Common Stock issued as
(or issuable upon the exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange or
in replacement of, the shares of Common Stock described in clause (x) of this
sentence (collectively, “Lockup Shares”); provided, however, that the foregoing
shall not prohibit (a) the Share Acquiror from transferring any Lockup Shares to
(i) a Permitted Transferee (provided, that the Permitted





--------------------------------------------------------------------------------





Transferee agrees to be bound in writing by the restrictions set forth herein),
or (ii) to the Company; (b) the Disposition of Lockup Shares with the prior
written consent of the Company; and (c) the Disposition of Lockup Shares
pursuant to a Third Party Tender/Exchange Offer, as defined below, and any
Disposition effected pursuant to any merger, consolidation or similar
transaction consummated by the Company. “Third Party Tender/Exchange Offer”
means any tender or exchange offer made to all of the holders of shares of
Common Stock by a Third Party (other than a Third Party acting on behalf of or
as part of a group or in concert with the Share Acquiror) solely to the extent
that the Board has recommended such tender or exchange offer in a Schedule 14D-9
under the Exchange Act. For the avoidance of doubt, nothing in this Section 6.3
will restrict any Disposition of shares of Common Stock held by an executive
officer or director of the Share Acquiror for his or her personal account.
6.4 Registration Rights. In the event the Shares as of the Closing Date equal or
exceed 10% of the Company’s outstanding Common Stock, the Company hereby
provides the Share Acquiror with the registration rights set forth on Appendix 1
attached hereto, which is hereby incorporated in and made a part of this
Agreement as if set forth in full herein.
6.5 Participation Rights. If the Share Acquiror agrees to enter into a customary
confidentiality agreement with the Company, for so long as the Share Acquiror
holds one hundred percent (100%) of the Shares and such Shares equal or exceed
at least five percent (5%) of the Company’s outstanding shares of Common Stock,
the Company will use its commercially reasonable efforts to allow the Share
Acquiror to participate (pro rata with its percentage ownership of the
outstanding Common Stock) in public offerings and private placements of its
Common Stock to financial, non-strategic investors primarily for capital raising
purposes, subject to any limitations (a) imposed by the Company’s underwriters
or investment bankers or (b) arising under securities or other applicable Laws;
provided, that in no event will this Section 6.5 be deemed to provide the Share
Acquiror with any rights (i) to membership on, or observation of, the Board or
any other special information rights or (ii) with respect to “at the market” or
“ATM” offerings.
6.6 Facilitation of Sales Pursuant to Rule 144. For as long as the Share
Acquiror or its Affiliates Beneficially Owns any Shares, to the extent it shall
be required to do so under the Exchange Act, the Company shall use reasonable
best efforts to timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and,
following expiration of the Lock-Up Period, shall use reasonable best efforts to
take such further necessary action as the Share Acquiror may reasonably request
in connection with the removal of any restrictive legend, including the legend
set forth in Section 5.8 of this Agreement, on the Shares (i) following any sale
of such Shares pursuant to Rule 144 or (ii) if such Shares are eligible for sale
under Rule 144 without regard to volume or manner-of-sale restrictions under
Rule 144, all to the extent required from time to time to enable such holder to
sell the Shares without registration under the Securities Act within the
limitations of the exemption provided by Rule 144. The Company agrees that at
such time as any legend set forth in Section 5.8 is no longer required under
this Section 6.5, the Company will, no later than two (2) Business Days
following receipt from the Share





--------------------------------------------------------------------------------





Acquiror by the Company and the Transfer Agent of customary representations and
other documentation reasonably acceptable to the Company and the Transfer Agent
remove any such legend in the Company’s stock records. Notwithstanding the
foregoing, the Company shall not have any obligations pursuant to this Section
6.5 during any time when a Registration Statement covering the Shares is
effective.
6.7 Press Release. The parties have mutually approved a press release with
respect to this Agreement and either party may make subsequent public disclosure
of the content of such press release. Subject to the foregoing, each party
agrees not to issue any press release or other public statement, whether oral or
written, disclosing the terms hereof without the prior written consent of the
other party; provided, however, that neither party will be prevented from
complying with any duty of disclosure it may have pursuant to applicable Laws or
pursuant to the rules of any recognized stock exchange or quotation system.
6.8 Blue Sky. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption, or to qualify the
Shares, for sale to the Share Acquiror at the Closing under the applicable
securities or “Blue Sky” laws of the Commonwealth of Massachusetts, and shall
provide evidence of such actions promptly upon request of the Share Acquiror.
7. Conditions to the Company’s Obligations. The obligations of the Company under
Section 2 hereof are subject to the fulfillment prior to or on the Closing Date
of all of the following conditions, any of which may be waived in whole or in
part by the Company.
7.1 Representations and Warranties. The representations and warranties of the
Share Acquiror contained in this Agreement and in any certificate, if any, or
other writing, if any, delivered by the Share Acquiror pursuant hereto shall be
true and correct in all material respects on and as of the Closing Date, except
those representations and warranties qualified by materiality or Material
Adverse Effect, which representations and warranties shall be true and correct
in all respects, with the same effect as though such representations and
warranties had been made on and as of the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such earlier date).
7.2 Performance. The Share Acquiror shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with it on or
before the Closing.
7.3 HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.
7.4 License Agreement. Each of the Company and the Share Acquiror shall have
executed and delivered the License Agreement, and the License Agreement shall
not have been terminated and shall be effective in accordance with its terms.





--------------------------------------------------------------------------------





8. Conditions to the Share Acquiror’s Obligations. The obligations of the Share
Acquiror under Section 2 hereof are subject to the fulfillment prior to or on
the Closing Date of all of the following conditions, any of which may be waived
in whole or in part by the Share Acquiror.
8.1 Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct in all material respects on and as of the Closing Date, except those
representations and warranties qualified by materiality or Material Adverse
Effect, which representations and warranties shall be true and correct in all
respects, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except to the extent expressly made as
of an earlier date, in which case as of such earlier date).
8.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with it on or before the
Closing.
8.3 HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.
8.4 License Agreement. Each of the Company and the Share Acquiror shall have
executed and delivered the License Agreement, and the License Agreement shall
not have been terminated and shall be effective in accordance with its terms.
8.5 No Stockholder Approval Required; Consents. No approval on the part of the
stockholders of the Company shall be required in connection with the execution
and delivery by the Company of this Agreement and the consummation of the
Transactions. All consents necessary or appropriate for the consummation of the
transactions contemplated by this Agreement shall have been obtained.
8.6 Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement or the other
Transaction Agreements, including, without limitation, the offer and sale of the
Shares.
8.7 Nasdaq Matters.
(a) Prior to the Closing, the Company shall have taken all actions which are
necessary, including providing appropriate notice to Nasdaq of the Transactions
and the filing of a Notification Form: Listing of Additional Shares, for the
Shares purchased at the Closing to remain listed on Nasdaq and shall have
complied with all listing, reporting, filing and other obligations under the
rules of Nasdaq and of the SEC.





--------------------------------------------------------------------------------





(b) The Common Stock shall not have been suspended, as of the Closing Date, by
the SEC or Nasdaq from trading on Nasdaq nor shall suspension by the SEC or
Nasdaq have been threatened, as of the Closing Date, in writing by the SEC or
Nasdaq.
8.8 Absence of Litigation. No proceeding challenging the Transaction Agreements
or the Transactions, or seeking to prohibit, alter, prevent or materially delay
the Closing, shall have been instituted by any Governmental Authority.
8.9 Company Deliverables. The Company shall have delivered or caused to be
delivered to the Share Acquiror all of the items set forth in Section 3.2(a) of
this Agreement.
9. Termination. This Agreement may only be terminated and shall automatically
terminate if the License Agreement has been terminated prior to the Closing Date
in accordance with its terms. In the event of the termination of this Agreement
pursuant to this Section 9, (a) this Agreement (except for this Section 9) shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its Affiliates, and (b) all filings, applications and other
submissions made pursuant to this Agreement, to the extent practicable, shall be
withdrawn from the agency or other Person to which they were made or
appropriately amended to reflect the termination of the Transactions; provided,
however, that nothing contained in this Section 9 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.
10. Survival. The representations and warranties contained in this Agreement
shall survive the Closing of the Transactions until the date that is one (1)
year following the date of this Agreement. The covenants and agreements
contained in this Agreement shall survive Closing of the Transactions. The
rights and remedies that may be exercised by the Share Acquiror shall not be
limited or otherwise affected by or as a result of any information furnished to,
or any investigation made by or knowledge of, the Share Acquiror or its
representatives.
11. Miscellaneous.
11.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall, if it has jurisdiction, be brought
in the courts of the State of New York located in New York County or the United
States District Court for the Southern District of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of said Court in respect of
any claim relating to the validity, interpretation and enforcement of this
Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts. The
parties hereby consent to and grant the courts of the State of New York located





--------------------------------------------------------------------------------





in New York County and the United States District Court for the Southern
District of New York jurisdiction over such parties and over the subject matter
of any such claim and agree that mailing of process or other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 11.3 hereof or in such other manner as may be permitted by Law, shall be
valid and sufficient thereof.
11.2 No Waiver, Modifications. It is agreed that no waiver by a party hereto of
any breach or default of any of the covenants or agreements set forth herein
shall be deemed a waiver as to any subsequent or similar breach or default. The
failure of either party to insist on the performance of any obligation hereunder
shall not be deemed a waiver of any such obligation. No amendment, modification,
waiver, release or discharge to this Agreement shall be binding upon the parties
unless in writing and duly executed by authorized representatives of both
parties.
11.3 Notices. Any consent, notice, report or other communication required or
permitted to be given or made under this Agreement by one of the parties to the
other party will be delivered in writing by one of the following means and be
effective: (a) upon receipt, if delivered personally; (b) when sent, if sent via
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending party and the sending party does not immediately
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient); or (c) when
delivered by a reputable, commercial overnight courier; provided in all cases
addressed to such other party at its address indicated below, or to such other
address as the addressee will have last furnished in writing to the addressor
and will be effective upon receipt by the addressee.
If to Share Acquiror:
Novo Nordisk A/S
Novo Alle 1
2880 Bagsvaerd
Denmark
Attention: CVP of Global Business Development


with a copy (which shall not constitute notice) to:


Novo Nordisk A/S
Novo Alle 1
2880 Bagsvaerd
Denmark
Attention: General Counsel
 





--------------------------------------------------------------------------------





If to the Company:
Dicerna Pharmaceuticals, Inc.
87 Cambridgepark Drive
Cambridge, MA 02140
Attention: Jack Green
Facsimile: 617-612-6298
e-mail: jgreen@dicerna.com
with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
601 Marshall Street
Redwood City, California 94063
Attention: Sam Zucker
Facsimile: (650) 752-3100
e-mail: szucker@goodwinlaw.com
Written confirmation of receipt (i) given by the recipient of such notice or
(ii) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by receipt from an overnight courier service in
accordance with clause (a) or (c) above, respectively. A copy of the e-mail
transmission containing the time, date and recipient e-mail address shall be
rebuttable evidence of receipt by e-mail in accordance with clause (b) above.
11.4 Entire Agreement. This Agreement (including all exhibits, schedules and
annexes attached hereto) and the License Agreement contain the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements or understandings, whether
written or oral, with respect hereto and thereto.
11.5 Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
11.6 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and (d) in lieu of such
illegal, invalid or unenforceable provision, the parties shall negotiate in good
faith a substitute





--------------------------------------------------------------------------------





legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as possible and as reasonably acceptable to
the parties.
11.7 Assignment. Except for an assignment by the Share Acquiror of this
Agreement or any rights hereunder to an Affiliate or Permitted Transferee (which
assignment will not relieve the Share Acquiror of any obligation hereunder),
neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either the Share Acquiror or the Company without (a) the prior
written consent of Company in the case of any assignment by the Share Acquiror
or (b) the prior written consent of the Share Acquiror in the case of an
assignment by the Company.
11.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
11.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument. In the event that any signature is delivered by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such executed signature page shall create a valid and binding obligation of the
party executing it (or on whose behalf such signature page is executed) with the
same force and effect as if such executed signature page were an original
thereof.
11.10 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto, except that each Affiliate of the Share Acquiror is an
express third party beneficiary entitled to enforce this Agreement directly
against the Company. No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.
11.11 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against either party. No presumption as to construction of this
Agreement shall apply against either party with respect to any ambiguity in the
wording of any provision(s) of this Agreement irrespective of which party may be
deemed to have authored the ambiguous provision(s).
11.12 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other Contract or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof. The parties
hereby acknowledge and agree that the rights of the parties hereunder are
special, unique and of extraordinary character, and that if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, such refusal or failure would result in
irreparable injury to the Company or the Share Acquiror as the case may be, the
exact amount of which would be difficult to ascertain or estimate and the
remedies at law for which would not be reasonable or adequate compensation.
Accordingly, if any





--------------------------------------------------------------------------------





party refuses or otherwise fails to act, or to cause its Affiliates to act, in
accordance with the provisions of this Agreement, then, in addition to any other
remedy which may be available to any damaged party at law or in equity, such
damaged party will be entitled to seek specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual or threatened damages, which remedy such damaged party will be
entitled to seek in any court of competent jurisdiction.
11.13 Expenses. Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution, delivery and performance of the
Transaction Agreements.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
Dicerna Pharmaceuticals, Inc., a Delaware corporation
By:     /s/ Douglas M. Fambrough                
Name: Douglas M. Fambrough, III. Ph.D.
Title: Chief Executive Officer


Novo Nordisk A/S, a public limited liability company
By:     /s/ Karsten Munk Knudsen                
Name: Karsten Munk Knudsen
Title: Executive Vice President


By:     /s/ Mads Krogsgaard Thomsen                
Name: Mads Krogsgaard Thomsen
Title: Executive Vice President


 







--------------------------------------------------------------------------------






APPENDIX 1
REGISTRATION RIGHTS
1. Resale Registration.
1.1 On or prior to the first (1st) Business Day following the expiration of the
Lockup Period, the Company will file a Shelf Registration Statement registering
for resale the Registrable Securities under the Securities Act. The Company
shall use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective as promptly as practicable after filing. Until the
earlier of such time as (i) all Registrable Securities cease to be Registrable
Securities or (ii) the Company is no longer eligible to maintain a Shelf
Registration Statement, the Company will keep current and effective such Shelf
Registration Statement and file such supplements or amendments to such Shelf
Registration Statement (or file a new Shelf Registration Statement when such
preceding Shelf Registration Statement expires pursuant to the rules of the SEC)
as may be necessary or appropriate in order to keep such Shelf Registration
Statement continuously effective and useable for the resale of Registrable
Securities under the Securities Act. The Shelf Registration Statement shall
include the Plan of Distribution attached hereto as Annex A.
1.2 If the filing, initial effectiveness or continued use of the Shelf
Registration Statement at any time would require the Company to make a public
disclosure of material non-public information that the Company has a bona fide
business purpose for not disclosing publicly at such time, the Company may, upon
giving prompt written notice of such action to the Share Acquiror, delay the
filing or initial effectiveness of, or suspend use of, the Shelf Registration
Statement (a “Suspension”); provided, however, that the Company shall not be
permitted to exercise a Suspension more than once during any twelve (12) month
period for a period not to exceed sixty (60) days. In the case of a Suspension,
the Share Acquiror agrees to suspend use of the applicable Prospectus in
connection with any sale or purchase, or offer to sell or purchase, Shares, upon
receipt of the notice referred to above. The Company shall immediately notify
the Share Acquiror in writing upon the termination of any Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Share Acquiror such numbers of copies
of the Prospectus as so amended or supplemented as the Share Acquiror may
reasonably request. The Company shall, if necessary, supplement or amend the
Shelf Registration Statement, if required by law or as may reasonably be
requested by the Share Acquiror.
2. Information. The Company may require the Share Acquiror to furnish to the
Company such information regarding the distribution of the Shares and such other
information relating to the Share Acquiror and its ownership of Shares as the
Company may from time to time reasonably request in writing to the extent that
such information is required to be included in the Shelf Registration Statement.
3. Expenses. All expenses incident to the Company’s performance of or compliance
with this Agreement shall be paid by the Company, including (a) all registration
and filing fees, and any other fees and expenses associated with filings
required to be made with the SEC or Financial Industry Regulatory





--------------------------------------------------------------------------------





Authority, (b) all fees and expenses in connection with compliance with any
securities or “Blue Sky” laws (including reasonable fees and disbursements of
counsel for the Underwriters in connection with blue sky qualifications of the
Shares), (c) all printing, duplicating, word processing, messenger, telephone
and delivery expenses (including expenses of printing certificates for the
Shares in a form eligible for deposit with The Depository Trust Company and of
printing Prospectuses), (d) all fees and disbursements of counsel for the
Company and of all independent certified public accountants or independent
auditors of the Company and any of its Subsidiaries (including the expenses of
any special audit and comfort letters required by or incident to such
performance), (e) Securities Act liability insurance or similar insurance if the
Company so desires, (f) all fees and expenses incurred in connection with the
listing of the Shares on any securities exchange or quotation of the Shares on
any inter-dealer quotation system, (g) all fees and expenses of any special
experts or other Persons retained by the Company in connection with any
registration, and (h) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties). For the avoidance of doubt, the Company shall not be
required to pay any underwriting discounts and commissions and transfer Taxes,
if any, attributable to the sale of the Shares.
4. Notice. The Company shall notify the Share Acquiror immediately upon (a) any
request by the SEC or any other Federal or state Governmental Authority for
amendments or supplements to a Shelf Registration Statement or for additional
information that pertains to the Share Acquiror as a selling stockholder; (b)
the issuance by the SEC of any stop order suspending the effectiveness of the
Shelf Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any Prospectus or the initiation
or threatening of any proceedings for such purposes, (c) receipt by the Company
of any notification with respect to the suspension of the qualification of the
Shares for offering or sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose, or (d) the Company becoming aware that the
Shelf Registration Statement or the related Prospectus contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein (in the case of such Prospectus, in light of the
circumstances under which they were made) not misleading.
5. Indemnification.
5.1 To the extent permitted by Law, the Company will indemnify and hold harmless
the Share Acquiror, its officers and directors, and each Person who controls the
Share Acquiror (within the meaning of the Securities Act or the Exchange Act),
and the officers and directors, of each such controlling Person, from and
against any and all losses, claims, liabilities, damages, deficiencies,
assessments, fines, judgments, fees, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively “Losses”) (joint or several), as incurred, to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such Losses (or actions in respect thereof) arise out of,
relate to, or are based upon any of the following statements, omissions or
violations (collectively a “Violation”) by the Company: (a) any untrue statement
or alleged





--------------------------------------------------------------------------------





untrue statement of a material fact contained in the Shelf Registration
Statement or incorporated by reference therein, including any Prospectus
contained therein or any amendments or supplements thereto, (b) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (c) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities Law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities Law in connection with the Shelf
Registration Statement; and the Company will reimburse each such indemnified
party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or action if it is judicially
determined that there was such a Share Acquiror Violation; provided however,
that the indemnity agreement contained in this Section 5.1 will not apply to
amounts paid in settlement of any such Loss or action if such settlement is
effected without the Company’s consent, nor will the Company be liable in any
such case for any such Loss to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished by the Share Acquiror and stated to be expressly for use
in connection with the Shelf Registration Statement or an applicable Prospectus.
5.2 To the extent permitted by Law, the Share Acquiror will indemnify and hold
harmless the Company and each of its directors and its officers against any
Losses (joint or several) to which the Company or any such director, officer,
controlling Person, Underwriter or other Third Party who may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such Losses (or actions in respect thereto) arise out of or are based
upon any of the following statements: (a) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
other document incorporated reference therein, including any preliminary
Prospectus or final Prospectus contained therein or any amendments or
supplements thereto, or (b) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading (collectively, a “Share Acquiror Violation”), in each
case to the extent (and only to the extent) that such Share Acquiror Violation
occurs in reliance upon and in conformity with written information furnished by
the Share Acquiror under an instrument duly executed by the Share Acquiror; and
the Share Acquiror will reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, controlling Person,
Underwriter or other Third Party in connection with investigating or defending
any such Loss or action if it is judicially determined that there was such a
Share Acquiror Violation; provided, however, that the indemnity agreement
contained in this Section 5.2 will not apply to amounts paid in settlement of
any such Loss or action if such settlement is effected without the Share
Acquiror’s consent; provided, further that the obligations of the Share Acquiror
hereunder shall be limited to an amount equal to the net proceeds it receives in
such Registration.
5.3 Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 5, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party will have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other





--------------------------------------------------------------------------------





indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party will have the right to retain its own counsel, with the fees and expenses
thereof to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action will relieve
such indemnifying party of any liability to the indemnified party under this
Section 5 to the extent, and only to the extent, prejudicial to its ability to
defend such action, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5.
5.4 If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses referred to herein, the indemnifying party, in lieu of indemnifying
such indemnified party thereunder, will to the extent permitted by applicable
Law contribute to the amount paid or payable by such indemnified party as a
result of such Loss in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other, in connection with the Violation(s) or Share Acquiror
Violation(s), as applicable, that resulted in such Loss, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party will be determined by a court of law by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, however, that the obligations of
the Share Acquiror hereunder shall be limited to an amount equal to the net
proceeds it receives in such Registration; and provided, further, that no Person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
5.5 The obligations of the Company and the Share Acquiror under this Section 5
will survive termination of this Agreement and the expiration or withdrawal of
the Shelf Registration Statement. No indemnifying party, in the defense of any
such claim or litigation, will, except with the consent of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.
 
[Remainder of page intentionally left blank]
 







--------------------------------------------------------------------------------






ANNEX A
PLAN OF DISTRIBUTION
The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the shares of common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.
The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the Securities covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
Securities. We will not receive any proceeds from the sale of Securities.
The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:





--------------------------------------------------------------------------------





 
 
 
•
purchases by underwriters, dealers and agents who may receive compensation in
the form of underwriting discounts, concessions or commissions from the selling
securityholders and/or the purchasers of the Securities for whom they may act as
agent;
 
 
 
 
 
 
•
one or more block transactions, including transactions in which the broker or
dealer so engaged will attempt to sell the Securities as agent but may position
and resell a portion of the block as principal to facilitate the transaction, or
in crosses, in which the same broker acts as an agent on both sides of the
trade;
 
 
 
 
 
 
 
 
 
•
ordinary brokerage transactions or transactions in which a broker solicits
purchases;
 
 
 
 
 
 
 
 
 
 
 
•
purchases by a broker-dealer or market maker, as principal, and resale by the
broker-dealer for its account;
 
 
 
 
 
 
 
 
 
 
 
•
the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities,
and, in the case of any collateral call or default on such loan or obligation,
pledges or sales of Securities by such pledgees or secured parties;
 
 
 
 
 
 
 
 
 
 
•
short sales or transactions to cover short sales relating to the Securities;
 
 
 
 
 
 
 
 
 
•
one or more exchanges or over the counter market transactions;
 
 
 
 
 
 
 
•
through distribution by a selling securityholder or its successor in interest to
its members, general or limited partners or shareholders (or their respective
members, general or limited partners or shareholders);
 
 
 
 
 
 
 
 
 
 
•
privately negotiated transactions;
 
 
 
 
 
 
 
 
 
 
 
 
 
•
the writing of options, whether the options are listed on an options exchange or
otherwise;
 
 
 
 
 
 
 
•
distributions to creditors and equity holders of the selling securityholders;
and
 
 
 
 
 
 
•
any combination of the foregoing, or any other available means allowable under
applicable law.
 
 
 
 

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”) provided it meets the criteria and
conforms to the requirements of Rule 144 under the Securities Act and all
applicable laws and regulations.
The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. In connection
with those sale, forward sale or derivative transactions, the third parties may
sell securities covered by this prospectus, including in short sale transactions
and by issuing securities that are not covered by this prospectus but are
exchangeable for or represent beneficial interests in the common





--------------------------------------------------------------------------------





stock. The third parties also may use shares of common stock received under
those sale, forward sale or derivative arrangements or shares of common stock
pledged by the selling securityholder or borrowed from the selling
securityholders or others to settle such third-party sales or to close out any
related open borrowings of common stock. The third parties may deliver this
prospectus in connection with any such transactions. Any third party in such
sale transactions will be an underwriter and will be identified in a supplement
or a post-effective amendment to the registration statement of which this
prospectus is a part, as may be required.
In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge Securities, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.
To the extent necessary, the specific terms of the offering of Securities,
including the specific Securities to be sold, the names of the selling
securityholders, the respective purchase prices and public offering prices, the
names of any underwriter, broker-dealer or agent, if any, and any applicable
compensation in the form of discounts, concessions or commissions paid to
underwriters or agents or paid or allowed to dealers will be set forth in a
supplement to this prospectus or a post-effective amendment to this registration
statement of which this prospectus forms a part. The selling securityholders
may, or may authorize underwriters, dealers and agents to, solicit offers from
specified institutions to purchase Securities from the selling securityholders.
These sales may be made under “delayed delivery contracts” or other purchase
contracts that provide for payment and delivery on a specified future date. If
necessary, any such contracts will be described and be subject to the conditions
set forth in a supplement to this prospectus or a post-effective amendment to
this registration statement of which this prospectus forms a part.
Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation to
a particular broker-dealer might be in excess of customary commissions and will
be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.
In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act.





--------------------------------------------------------------------------------





Accordingly, any profits realized by the selling securityholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Selling securityholders who are
“underwriters” under the Securities Act must deliver this prospectus in the
manner required by the Securities Act. This prospectus delivery requirement may
be satisfied in accordance with Rule 153 under the Securities Act or satisfied
in accordance with Rule 174 under the Securities Act.
We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.
The selling securityholders will be subject to the applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.
In order to comply with applicable securities laws of some states or countries,
the Securities may only be sold in those jurisdictions through registered or
licensed brokers or dealers and in compliance with applicable laws and
regulations. In addition, in certain states or countries the Securities may not
be sold unless they have been registered or qualified for sale in the applicable
state or country or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.
In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.
The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.
These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the





--------------------------------------------------------------------------------





price that otherwise might exist in the open market. If these activities are
commenced, they may be discontinued by the underwriters at any time. These
transactions may be effected on the Nasdaq Global Select Market or another
securities exchange or automated quotation system, or in the over-the-counter
market or otherwise.
 
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------






EXHIBIT A
SUBSIDIARIES OF DICERNA PHARMACEUTICALS, INC.
NAME
 
JURISDICTION OF INCORPORATION
DICERNA SECURITY CORPORATION
 
DELAWARE
DICERNA CAYMAN (TO BE DISSOLVED ON OR BEFORE DECEMBER 31, 2019)
 
CAYMAN
DICERNA EU LIMITED
 
ENGLAND
DICERNA IRELAND LIMITED
 
IRELAND






